                IN THE UNITED STATES DISTRICT COURT
              FOR THE MDDLE DISTRICT OF PENNSYLVANIA

WALEED EDENS,                             :    CIVIL NO. 1:18-CV-678
                                          :
            Plaintiff                     :    (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
MAJOR LORI ANN WHITE, et al.,             :
                                          :
            Defendants                    :

                                      ORDER

      AND NOW, this 31st day of March, 2020, upon consideration of defendants’

motion (Doc. 43) for summary judgment, and in accordance with the memorandum

issued this date, it is hereby ORDERED that:

      1.    The motion (Doc. 43) is GRANTED with respect to the First
            Amendment access to courts claim against defendants Lori White and
            Kenneth Berlew. Entry of judgment is deferred pending further order
            of court.

      2.    The motion (Doc. 43) is DENIED with respect to the Eighth
            Amendment excessive force claim against defendants Steven Gavlick,
            Robert McCoy, Stephen Robertson, Bradley Scott, and James Gillen.

      3.    The motion is DENIED with respect to the Eighth Amendment failure
            to intervene claim against defendant Joesph Zakarauskas.

      4.    This case will be set for trial at the convenience of the court.
5.   The parties shall NOTIFY the court within thirty (30) days of the date
     of this order if they agree to consent to the jurisdiction of a United
     States Magistrate Judge pursuant to 28 U.S.C. § 636(c). In an effort to
     facilitate this process, the Clerk of Court shall FORWARD to counsel
     for defendants and pro se plaintiff Waleed Edens the court’s standard
     consent form.



                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
